Citation Nr: 1644753	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  14-22 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a left knee disorder.  

4.  Entitlement to service connection for a gastrointestinal disorder to include a stomach disorder claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina. 

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1981 to May 1984.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Detroit, Michigan, Regional Office (RO) which denied service connection for a right shoulder disorder, a right knee disorder, a left knee disorder, a stomach disorder claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina, bilateral hearing loss, and tinnitus.  In February 2013, the Veteran submitted a notice of disagreement (NOD).  

In October 2013, the RO denied service connection for a back disorder, a right hand disorder, a left hand disorder, a right hip disorder, a left hip disorder, hypertension, an enlarged heart, diabetes mellitus, a psychiatric disorder, a left breast lump, headaches, and sleep apnea.  

In April 2014, the RO issued a statement of the case (SOC) to the Veteran which addressed the issues of service connection for a right shoulder disorder, a right knee disorder, a left knee disorder, a stomach disorder claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina, bilateral hearing loss, and tinnitus.  In June 2014, the Veteran submitted an Appeal to the Board (VA Form 9).  

In August 2014, the Veteran submitted a NOD with the denial of service connection for a back disorder, a right hand disorder, a left hand disorder, a right hip disorder, a left hip disorder, hypertension, an enlarged heart, diabetes mellitus, a psychiatric disorder, a left breast lump, headaches, and sleep apnea.  In June 2015, the RO issued a SOC to the Veteran which addressed his August 2014 NOD.  The Veteran did not subsequently perfect a substantive appeal from the October 2013 rating decision.  Therefore, the issues of service connection for a back disorder, a right hand disorder, a left hand disorder, a right hip disorder, a left hip disorder, hypertension, an enlarged heart, diabetes mellitus, a psychiatric disorder, a left breast lump, headaches, and sleep apnea are not on appeal and will not be addressed below.  

In June 2015, the Veteran's attorney withdrew his representation of the Veteran in the instant appeal.  The Veteran was subsequently informed of his right to appoint a new representative.  He did not respond to the notice.  Therefore, the Veteran represents himself in this appeal.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection is warranted for a right shoulder disorder, a right knee disorder, a left knee disorder, a stomach disorder claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina, bilateral hearing loss, and tinnitus as the claimed disabilities originated during active service.  

The Veteran's service treatment and personnel documentation is not of record.  A microfiche provided by the National Personnel Record Center (NPRC) contains a notation "health data no records available."  The Board observes further that the Veteran's service personnel documentation has not been requested for incorporation into the record.  In a July 2014 Statement of Accredited Representative in Appealed Case (VA Form 646), the Veteran's former accredited representative advanced that: "[t]he Veteran's DD-214 shows command to which transferred MCRSC 10950 ERI Monte, Overland Park, Kansas 66211(for records after discharge);" "[t]here is no evidence of the VA contacting MCRSC in Kansas to verify whether or not the Veteran's records could still be at that location;" and VA thus failed "in the duty to assist" the Veteran.  

Clinical documentation dated after September 2014 is not of record.  

VA should obtain all relevant military, VA, and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A June 2014 VA treatment record states that the Veteran was in receipt of Social Security Administration (SSA) disability benefits.  Documentation of the Veteran's SSA award and the evidence considered by the SSA in granting the Veteran's claim is not of record.  The Court has clarified that the VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed right shoulder, right knee, left knee, gastrointestinal, bilateral hearing loss, and tinnitus disabilities including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).  

2.  Contact the NPRC and/or the appropriate service entity and request that (1) the Veteran's complete service personnel documentation be forwarded for incorporation into the record and the records of the "MCRSC" be searched for any documentation pertaining to the Veteran.  If no additional service treatment and/or personnel records are located, a written statement to that effect should be incorporated into the record.  

3.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after September 2014.  

4.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits and copies of all records developed in association with the decision for incorporation into the record.  

5.  Then readjudicate the issues on appeal.  If the benefits sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

